Title: To Benjamin Franklin from Lord Buchan, 22 April 1774
From: Buchan, David Steuart Erskine, Earl of
To: Franklin, Benjamin


Sir,
Kirkhill, West Lothian April 22d. 1774.
Will you permit an Old acquaintance to reccomend to your Attention in the American Literary Line, a Gentleman of this Country who intends to cross the Attlantic next Spring, in Search of a Settlement in the department of a Teacher? His Abilities have been put to the Test for 9 or 10 years as a private and public teacher. He is an Honest Farmers Son and I have reason to think, he would be a good recruit over the Water, but he does not in prudence Choose to throw himself out at large; if you can point out any Situation for a Young Man in that line in any of the N: American Seminaries it will oblige your most Obedient and with great Esteem Your very Humble Servant
Buchan
 
Addressed: To / Dr. Franklin.
